Per Guriam.
The Bank, a branch of the Bank of the State, sued the Town of Oonnersmlle on town orders. The town answered, setting up taxes alleged to be due from the bank to the town.
Trial by the Court; the set-off disallowed; and judgment for the bank.
The case is here upon the evidence. We think the judgment below was right. The taxes alleged to be due the town were assessed upon the money and notes on hand of the bank. .
By the charter, the capital stock of the bank is not taxable for municipal purposes. The capital stock consists originally of the money paid in by the subscribers to the stock of the bank. This changes its form, and is represented by notes of other persons or corporations, but is still capital stock so far as to be exempted from taxation. The charter may be wrong, but this is its spirit. For deposits, the bank is debtor.
For notes on hand, beyond the capital stock, she is debtor by the issue of her own. Profits she divides to the stockholders in the shape of dividends.
The judgment is affirmed, with 1 per cent, damages and costs.